 In the Matter of AUGUST A. SANDERSON, individually and doing businessunder the firm name and style. Of SANDERSONKNITTING MILLandAMERICAN FEDERATION OF HOSIERYWORKERS,AFFILIATED WITH THEC. 1. 0.Case No. C-1746-Decided December 16,1940'Jurisdiction:hosiery manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Jack Davis,for the Board.Mr. August Albert Sanderson,of Ephrata, Pa., for the respondent.Mr. James Bamford,of Reading, Pa., for the Union.Miss Edna Loeb,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by American Federa-tion of Hosiery Workers, affiliated with the Congress of IndustrialOrganizations, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for the FourthRegion, (Philadelphia, Pennsylvania), issued its complaint dated No-vember 9, 1940, against August A. Sanderson, individually and doingbusiness under the firm name and style of Sanderson Knitting Mill,Ephrata, Pennsylvania, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices, affecting commerce, within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint and accom-panying notice of hearing were duly served upon the respondent andthe Union.'The complaint alleged in substance that (1) the respondent onvarious dates between February and May 1940 terminated the em-ployment of 11 employees, named in Appendix "A," and thereafter re-fused to reinstate them, because they joined and assisted the Unionand engaged in collective activity for the purposes of collective bargain-28N.L.R.B.,No.92.-,613 614DECISIONS OF NATIONAL LABOR RELATIONS -BOARDing and other mutual aid and protection; (2) the respondent cautioned,advised, and urged his employees to discontinue their union member-ship and activities and threatened to close his plant if they becameunion members; and (3) by these and other acts, the respondent inter-,fered with, restrained, and coerced his employees in the exercise ofrights guaranteed in Section 7 of the Act.Pursuant to notice, a hearing ivas held on November 22, 1940, atReading, Pennsylvania, before Samuel H. Jaffee, the Trial Examinerduly designated by the Board.The Board and the Union were repre-sented by counsel and the respondent appeared in his own behalf.Atthe commencement of the hearing, counsel for the Board introduced`into evidence a copy of the complaint and other formal papers in thecase, and a stipulation regarding the business of the respondent, datedNovember 16, 1940, and signed by the respondent and counsel for theBoard.The hearing was then recessed in order that the parties mightnegotiate regarding settlement of the case.On November 27, 1940,the respondent, the Union, and counsel for the Board entered into astipulation, subject to the Board's approval, in settlement of the case.This stipulation provides as follows :It is hereby stipulated and agreed by and between American"Federation of Hosiery Workers, affiliated with the C. I. 0., here-inafter referred to as the Union; August A. Sanderson, individ-ually and doing business under the firm name and style ofSanderson Knitting Mill, hereinafter referred to as Respondent;and Jack Davis, Attorney for the National Labor Relations Board,that :1.This stipulation, together with the Board Exhibits admittedin evidence at the hearing on November 22, 1940, to wit: the Com-plaint Containing a Notice of Hearing, the Amended Charge,and the Rules and Regulations of the National Labor RelationsBoard, with proof of service thereof; the Designation of the TrialExaminer; and the Stipulation on the Interstate Commerce Feat-ures of the Respondent's Business; shall constitute the record inthis proceeding.II. The taking of evidence or testimony before the Trial Exam-iner in this matter, and the making of findings of fact and con-clusions of law by the Board, pursuant to the provisions of theNational Labor Relations Act, are hereby expressly waived bythe parties hereto, and the Board's Order, as herein provided,shall have the same force and effect as if made after a full hearing,presentation of evidence, and the making of findings thereon.III.The American Federation of Hosiery Workers, affiliatedwith the C. I. 0., is a labor organization Nithin the meaning ofSection 2, subsection (5) of the National Labor, Relations Act. AUGUST A. SANDERSO t615IV. Upon this stipulation, if approved by the National LaborRelations Board, and upon the record,an order may be enteredby the Board, providing as follows :-The Respondent, August A. Sanderson, individually and doing'businessunder the firm name and style of Sanderson Knitting Mill,his supervisory employees, agents, representatives and, assigns,shall :1.Cease and Desist:(a)From in any manner interfering with, restraining, or co-ercing his employees in the exercise of their rights to self-organi-zation,to form,join, or assist labor organizations,to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed in Sec-tion 7 of the National Labor Relations Act ;(b) From discouraging membership in the American Federationof Hosiery Workers, affiliated with the C. I. 0., or in any otherlabor organization of his employees, by discharging, laying off, orthreatening them with discharge or layoff, or in any other mannerdiscriminating in regard to hire or tenure of employment or anyterm or condition of employment;or by coercing, advising or urg-ing his employees to cease activities in behalf of any -labororganization.2.Take the following affirmative action in order to effectuatethe purposesof the Act :(a) Immediately offer reinstatement and, if such reinstatementisaccepted,immediately give reinstatement to the employeeslisted on Appendix "A," annexed hereto and made a part hereof,to-their and each of their former positions, or substantially equiv-alent positions,without loss of seniority and without prejudice toany rights and privileges previously enjoyed by them and by eachof them;(b)Make whole each of the employees named inAppendix "A,"annexed hereto and made a part hereof,for the loss of earningssuffered by there and each of them,by the payment to each ofthem, respectively, the sum set forth opposite each of their nameson said Appendix "A."(c) Inform his supervisory employees,agents and'representa-tives, that they shall not threaten employees in any manner be-cause of their membership in any labor organization in general,or the American Federation of Hosiery Workers, affiliated withC. I. 0., in particular;(d)Post immediately in conspicuous places in his plant, andmaintain posted for a period of at least sixty(60) consecutive daysfrom the-date of-posting, notices to his employees stating:(1) that 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent will not engage in the conduct from which heis ordered to cease and desist in paragraphs 1 (a) and (b) of thisorder; (2) that the Respondent will take the affirmative actionset forth in paragraphs 2 (a), (b), (c), (d) and (e) of this order;(3) that the Respondent's employees are free to become or remainmembers of the American Federation of Hosiery Workers, affili-ated with the C. I. 0., or any other labor organization, and theRespondent will not discriminate against any employee or em-ployees because of membership in or activity in behalf of thatorganization or any other such organization;(e)Notify the Regional Director of the Fourth Region, inwriting, within ten (10) days of the date of the order of the Na-tionalLabor Relations Board, what steps have been taken tocomply therewith.V. IT IS FURTHER STIPULATED AND AGREED that the appropriateUnited States Circuit Court of Appeals may, upon application ofthe National Labor Relations Board, enter a decree enforcingthe aforesaid order of the Board, the Respondent hereby expresslywaiving his right to contest the entry of such decree in the ap-propriate United States Circuit Court of Appeals, 'and furtherexpressly waiving-his right to receive notice of the filing by theNational Labor Relations Board of an application for the entryof such a decree.VI. ITIS-FURTHERSTIPULATED AND AGREED that the employeesnamed in Appendix "A," attached hereto and made a part hereof,shall be paid the sums set forth opposite their names within ten(10) days of the date of this stipulation.VII. This stipulation contains the entire agreement of theparties, and there is no verbal agreement of any kind which varies,alters, or modifies this stipulation.VIII. This stipulation is subject to the approval of theNationalLabor Relations Board.On December 7, 1940, the Board issued an order approving theabove stipulation, making it a part of the record, and pursuant toArticle II, Section 36, of National Labor Relations Board Rules andRegulations-Series 2, as amended, transferring the case to and con-tinuing it before the Board for the purpose of entry ofa decision-and order by the Board pursuant to the provisions of the stipulation.Upon the basis of the above stipulation and the entire record in thecase, the Board makes the following :FINDINGSOF FACTTHE BUSINESS OF THE RESPONDENTThe respondent, August A. Sanderson, is an individual doinglbusi-nessunder the firm name and styleof SandersonKnittingMill.He AUGUST A.SANDERSON617is engaged in the manufacture, processing, sale, and distribution ofladies' hosiery and kindred products at a plant located in Ephrata,Pennsylvania.The principal raw materials used by the respondentin his manufacturing and processing operations are unfinished ladies'hosiery, dyes, and silk and cotton yarn, valued annually at approxi-mately $150,000.Fifty per cent of these materials are shipped to therespondent's plant from sources outside Pennsylvania.The respond-ent manufactures and processes annually approximately 55,000 dozenstockings, of which 50 per cent in dollar value and 55 per cent in-volume are shipped by the respondent to points outside Pennsylvania.The respondent's annual sales and revenue from his operations amountto about $150,000.The respondent admits that he is engaged in inter-state commerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon `the basis of the above findings of fact, the stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the Respondent, August A. Sanderson, individu-ally, and doing business under the firm name and style of SandersonKnitting Mill, his supervisory employees, agents, representatives andassigns, shall :,1.Cease and Desist :(a)From in any manner interfering with, restraining, or coercinghis employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted, ac-tivities for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National Labor-Relations Act; -(b)From discouraging membership in the American Federation ofHosieryWorkers, affiliated with the C. I. 0., or in any other labororganization of his employees, by discharging, laying off, or threaten-ing them with discharge or layoff, or in any other manner discriminat-ing in regard to hire or tenure of employment or any term or conditionof employment; or by coercing, advising or urging his employees tocease activities in behalf of any labor organization.2.Take the following affirmative action in order to effectuate thepurposes of the Act :(a) Immediately offer reinstatement and, if such reinstatement is 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix "A," annexed hereto and made a part hereof, to their andeach of their former positions, or substantially equivalent positions,without loss of seniority and without prejudice to any rights andprivileges previously enjoyed by them and by each of them;(b)Make whole each of the employees named in Appendix "A,"annexed hereto and made a part hereof, for the loss of earnings sufferedby them and each of them, by the payment to each of them, respectively,the sum set forth opposite each of their names on said Appendix "A;"(c)Inform his supervisory employees, agents and representatives,that they shall not threaten employees in any manner because of theirmembership in any labor organization in general, or the AmericanFederation of HosieryWorkers' affiliated with the C. I. 0., inparticular ;(d)Post immediately in conspicuous places in his plant, and main-tain posted for a period of at least sixty (60) consecutive days fromthe date of posting, notices to his employees stating : (1) that theRespondent will not engage in the conduct from which he is orderedto cease and desist in paragraphs 1 (a) and (b) of this order; (2) thatthe Respondent will take the affirmative action set forth in paragraphs2 (a), (b), (c), (d) and (e) of this order; (3) that the Respondent'semployees are free to become or remain members of the AmericanFederation of Hosiery Workers, affiliated with the C. I. 0., or anyother labor organization, and the Respondent will not discriminateagainst any employee or employees because of membership in or activ-ity in behalf of that organization or any other such organization;'(e)Notify the Regional Director of the Fourth Region, in writing,within ten (10) days of the date of the order of the National LaborRelations Board, what steps have been taken to comply therewith.APPENDIX "A"Charlotte Ann Peffiey_________$60. 00 Edna Keffer ----------------- $125.26Fred Ailiff___________________$234.60Frank Radka----------------$358.94Hilda Ailiff__________________$124.82Jay Hoover ------------------$409.62Elmer Davis-----------------$243.02Warren Hauck ---------------$72..30Anna Suklje_________________ $223. 25 Robert Rothwell ------------- $131. 12SusanMcCloskey_____________ $17.07